Citation Nr: 1217744	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for service-connected peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for diabetic nephropathy with aggravated essential hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D.

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision.  

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Board remanded this case in July 2009 and in September 2010.

By December 2011 rating decision, the RO assigned increased ratings for the service-connected left and right peripheral neuropathy.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.


FINDINGS OF FACT

1.  Before April 5, 2010, the Veteran's service-connected left lower extremity peripheral neuropathy was manifested by no more than mild sensory symptoms and by no more than moderate sensory symptoms effective April 5, 2010.

2.  Before April 5, 2010, the Veteran's service-connected right lower extremity peripheral neuropathy was manifested by no more than mild sensory symptoms and by no more than moderate sensory symptoms effective April 5, 2010.

3.  The Veteran's service-connected diabetic nephropathy with aggravated essential hypertension is not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema; diastolic pressure of predominantly 100 or more; systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for the Veteran's service-connected left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for the Veteran's service-connected right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for entitlement to a compensable evaluation for the Veteran's service-connected diabetic nephropathy with aggravated essential hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.115b, Diagnostic Code 7541 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims herein, which are for higher initial ratings, arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's general Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in October 2010.  Any defect as to the timing of this notice was cured because the RO readjudicated the claims to include in the December 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran submitted a statement in May 2011 indicating that he was receiving treatment for peripheral neuropathy and diabetic neuropathy.  The Veteran's VA treatment records were obtained in June 2011 and added to the claims file.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded adequate VA medical examinations in furtherance of his claims.  Significantly the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Peripheral neuropathy left and right lower extremities

The Veteran's service-connected left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy have each been rated 10 percent disabling before April 5, 2010 and 20 percent disabling effective April 5, 2010 under the provisions of Diagnostic Code 8520.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

On VA examination in November 2005, the Veteran noted symptoms of bilateral lower extremity peripheral neuropathy, right greater than left, that began a year or two earlier.  Symptoms included paresthesia and loss of sensation in the great toes and distal portion of the feet.  On the left, there was sensory loss in the right great toe.  On the right, sensory loss encompassed the distal portion of the foot and great toe.  The examiner indicated that the Veteran stopped working in 1984 due to a work-related injury.  The Veteran's bilateral lower extremity peripheral neuropathy was said to be related to his service-connected diabetes mellitus.  

During his March 2009 hearing, the Veteran testified that his bilateral peripheral neuropathy consisted of "numbness and stuff" in the feet and toes.  Peripheral neuropathy of the lower extremities had an impact upon driving.  

On VA examination in April 2010, VA peripheral nerves examination, the Veteran complained of bilateral tingling in the feet with numbness.  The condition was stable.  The examiner described the symptoms as numbness, paresthesias, and dysesthesias, namely a pins and needles sensation.  There was no muscle dysfunction, and no joint was affected by nerve dysfunction.  Gait and balance were normal.  The examiner diagnosed sensory neuropathy involving the lower extremities only.  There was no paralysis, but there was neuritis and neuralgia.  The Veteran was noted to have stopped working in 1984 due to fractures of the right hip and right elbow.  The Veteran's bilateral lower extremity peripheral neuropathy mildly affected his ability to do chores and shop.  The impact on exercise, sports, and recreation was moderate.  There was no impact upon traveling, feeding, bathing, dressing, toileting, or grooming.  The examiner noted that the Veteran's service-connected diabetes mellitus was "out of control" and that the Veteran's diabetic complications, namely heart disease, early renal insufficiency, sensory neuropathy, and erectile dysfunction had a significant impact upon employability of any type.

In an October 2010 addendum to the foregoing examination report, the examiner indicated that the Veteran had sensory neuropathy of both lower extremities and that there was no evidence of a motor deficit.  The examiner indicated that the Veteran's paresthesias, burning, and tingling of the feet interfered with daily life.  The examiner stated that the Veteran had not worked since 1984 and observed that the Veteran's bilateral lower extremity peripheral neuropathy was of moderate severity.

On November 2010 VA general medical examination, the Veteran described tingling in several toes bilaterally and numbness of the feet.  The examiner indicated that the Veteran had been working on a part-time basis until 2008 when he could no longer work due to heart disease.  

On November 2010 VA diabetes mellitus examination, there was decreased sensation in several toes bilaterally.  The examiner indicated that the peripheral neuropathy in the lower extremities was sensory in nature.  

On November 2010 VA peripheral nerves examination, the Veteran reported numbness and tingling with occasional sharp pain.  Balance and coordination were normal.  The symptoms included numbness, paresthesia, and pain.  The tingling was in the toes, and the Veteran sensed pain in the plantar surfaces of the feet.  No joint was affected by the nerve disorder.  The examiner indicated that the Veteran was working on a part-time basis until 2008 when he stopped working completely after heart surgery.  The examiner diagnosed peripheral neuropathy of the lower extremities and indicated that it was sensory.  The disability caused decreased mobility, lack of stamina, and decreased strength.  There was a mild impact upon the Veteran's ability to exercise.  The Veteran's bilateral peripheral neuropathy of the lower extremities did not have an impact upon the Veteran's ability to do light sedentary work.  

The evidence of record, include the VA treatment records and reports of VA examinations show that at all times, paralysis of the lower extremity peripheral nerves has been incomplete.  As well, at all times, involvement has been wholly sensory.  As such, at no time can the evaluation be greater than 20 percent for either lower extremity, the rating applicable to moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Fenderson, supra.  A 20 percent evaluation has been in effect for the right and left lower extremities effective April 5, 2010.  The Board must therefore determine whether an evaluation in excess of 10 percent is warranted before that date.

The Board notes that before April 5, 2010, only the great toes were implicated as was the distal portion of the right foot.  The symptoms of peripheral neuropathy included paresthesia and loss of sensation.  The Veteran did not describe pain, a burning sensation, or "pins and needles."  Hence, because such a small portion of the left and right lower extremities were involved in the Veteran's bilateral lower extremity peripheral neuropathy prior to April 5, 2010 and because it did not include pain, burning, or a pins and needles sensation, the disability picture before April 5, 2010 cannot be described as anything more than mild.  Thus, an evaluation in excess of 10 percent is not warranted for either lower extremity before April 5, 2010.  Id.

The Veteran has been granted a TDIU rating effective March 6, 2009.  As such, the Board's discussion of Rice will entail only the period before March 6, 2009.  The Board finds that a claim for a TDIU was not raised by the record before March 6, 2009.  Specifically, the evidence of record fails to show that the Veteran was unemployable due solely to his service-connected bilateral lower extremity peripheral neuropathy before March 6, 2009.  As noted above, in November 2010, the Veteran reported that unemployment was due to his heart disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right lower extremity peripheral neuropathy with the established criteria found in the rating schedule for diseases of the peripheral nerves shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision regarding either left or right lower extremity peripheral neuropathy.

Diabetic nephropathy with aggravated essential hypertension

The Veteran's service-connected diabetic nephropathy with aggravated essential hypertension has been rated noncompensable under the provisions of Diagnostic Code 7541.  38 C.F.R. § 4.115b.  

Diagnostic Code 7541 pertains to renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes.  Under that diagnostic code, the disability is rated as renal dysfunction.  38 C.F.R. § 4.115b  

In cases of renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is in order for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2011).

Under Diagnostic Code 7101, which pertains to hypertensive vascular disease, a 10 percent rating is warranted for diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  There is no higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.

On November 2005 VA hypertension examination, the examiner noted essential hypertension that began in 2001.  The Veteran was taking medication to control his hypertension.  There was no renal disease related to hypertension.  Blood pressure readings were as follows: 162/88, 150/100, and 150/78.  Diabetic nephropathy was aggravating the Veteran's essential hypertension.  The Veteran's hypertension had only a mild impact upon exercise and sports and no impact upon chores, shopping, recreation, travel, feeding, bathing, dressing, toileting, and grooming. 

On November 2005 VA general medical examination, there were no symptoms of diabetic nephropathy.  Blood pressure readings were as follows: 162/88, 156/100, and 150/78.  Diabetic nephropathy was listed as a complication resulting from the Veteran's diabetes mellitus.

On April 2010 VA hypertension examination, the examiner indicated that there was no history of hypertensive renal disease.  Continuous medication was required to control the Veteran's hypertension.  Blood pressure readings were as follows: 133/70, 135/69, and 132/70.  The examiner indicated that the Veteran's service-connected diabetes mellitus was "out of control" and that arteriosclerotic heart disease status-post coronary artery bypass graft, early renal insufficiency, sensory neuropathy, and erectile dysfunction were all complications related to the Veteran's diabetes mellitus and that these problems had a significant impact upon employability.

In an October 2010 addendum, the VA examiner wrote that the Veteran had early mild renal insufficiency that had no impact upon his essential hypertension at present.

On November 2010 VA medical examination, the Veteran's renal function was assessed.  Blood urea nitrogen was slightly elevated and creatinine was normal.  There was gross protein in the urine, which was worsening due to poor control of the Veteran's diabetes mellitus.  Kidney disease was noted as a complication of the Veteran's diabetes mellitus.  The Veteran's nephropathy was said to be early, and the Veteran's blood pressure was still well controlled.  The examiner indicated that the Veteran had last worked on a part-time basis and that he stopped working in 2008 due to coronary artery disease.  On examination, blood pressure readings were as follows: 138/77, 138/66, and 146/76.

On November 2010 VA genitourinary examination, the examiner indicated that nephropathy had been present since 2008 or 2009.  The Veteran had no symptoms.  It was discovered when renal function was tested.  He stopped taking nephrotoxic medication such as metformin and began instead to control his blood pressure.  The condition was not being treated.  There was no acute nephritis or hydronephrosis.  Cardiovascular symptoms included fatigue, angina, and dyspnea.  The examiner indicated that the Veteran's nephropathy was gradually worsening but was still asymptomatic.  His renal function had not significantly worsened, and his blood pressure was still normal.  The foregoing problems, according to the examiner, had no impact upon employability.  

A 30 percent evaluation is not warranted at any time under Diagnostic Code 7541 because the evidence does not show constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension that is at least 10 percent disabling under Diagnostic Code 7101.  Indeed, diastolic pressure has not been predominantly 100 or more, and systolic pressure has not been predominantly 160 or more.  The Board notes that while the Veteran takes medication for hypertension, the evidence of record, including VA treatment records diastolic pressure has not been predominantly 100 or more.  Thus, the criteria for a compensable evaluation under Diagnostic Code 7101 are not met.  Again, therefore, the criteria for a 30 percent evaluation under Diagnostic Code 7541 are not met at any time.  38 C.F.R. § 4.115a, Diagnostic Code 7541; Fenderson, supra; see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has been granted a TDIU rating effective March 6, 2009.  As such, the Board's discussion of Rice will entail only the period before March 6, 2009.  The Board finds that a claim for a TDIU was not raised by the record before March 6, 2009.  Specifically, the evidence of record fails to show that the Veteran was unemployable due solely to his service-connected diabetic nephropathy with aggravated essential hypertension before March 6, 2009.  the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetic nephropathy with aggravated essential hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetic nephropathy with aggravated essential hypertension with the established criteria found in the rating schedule for renal involvement in diabetes mellitus shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Finally, with respect to both claims, the Board has also considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while weight and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy and diabetic neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address both the symptoms reported by the Veteran and the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence regarding the claims for increased ratings.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for service-connected peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent before April 5, 2010 and in excess of 20 percent effective April 5, 2010 for service-connected peripheral neuropathy of the right lower extremity is denied.

A compensable rating for service-connected diabetic nephropathy with aggravated essential hypertension is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


